Order appealed from reversed, assessment set aside, commissioners discharged and reassessment directed to be had before new commissioners to be appointed by the County Court, with costs to the appellants to abide the final award of costs. Held, that the method of assessment adopted in imposing an equal rate of assessment on properties not equally benefited was erroneous and in violation of section 30 of the Drainage Law. This is without passing on the qualification of the commissioners. . All concur.